DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 21, 2020, is a continuation of a prior U.S. non-provisional application, filed on June 18, 2018, and claims priority to foreign applications, filed on August 22, 2017, August 10, 2017, and June 16, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 7, 2020 and July 12, 2021 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action, and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 10,785,668 in view of Park et al. (“TCP Performance Degradation of In-Sequence Delivery in LTE Link Layer”, International Journal of Advanced Science and Technology, Vol. 37, December 2011). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims Park, sec. 4, “…We implemented "out-of-sequence delivery" in LTE link layer and measured TCP throughput of "in-sequence delivery" and "out-of-sequence delivery". […] The Robust Header Compression (ROHC) function at the PDCP sub-layer is disabled in the test. We repeated each test ten times and measured the average TCP throughput. Table 3 shows the test parameters.”) The prior art disclosure and suggestions of Park et al. are for reasons of out-of-sequence delivery outperforming in-sequence delivery (Park, sec. 5, “…We propose "out-of­sequence delivery" in LTE link layer in order to decrease TCP RTT. From our test results, "out-of-sequence delivery" outperforms "in-sequence delivery". While "out-of-sequence delivery" makes LTE link layer design simpler, but its throughput gain is considerable to the extent of 30% in average and 58% in maximum from our test results.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art, for reasons of out-of-sequence delivery outperforming in-sequence delivery. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see http:// www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Callard et al. (US 2018/0098241 A1) in view of Park et al. (“TCP Performance Degradation  of In-Sequence Delivery in LTE Link Layer”, International Journal of Advanced Science and Technology, Vol. 37, December 2011).
1. A method performed by a user equipment (UE) in a wireless communication system (Callard, FIG. 3), the method comprising: 
receiving, from a base station, packet data convergence protocol (PDCP) configuration information including information indicating that a PDCP layer is configured with out-of-order delivery (Callard, para. [0044], “As illustrated in FIG. 3, the method 300 includes receiving 310 a packet, or PDCP PDU, with an identifier, wherein the identifier is indicative of whether the packet is to be delivered in-order or not in-order. The method further includes controlling forwarding of the packet by the receiver, wherein controlling forwarding is based on the identifier. For example, in some instances controlling forwarding includes immediately forwarding the packet when the identifier is indicative of not in-order delivery. In some embodiments, the method further includes evaluating 320 the sequence number associated with the PDU (and typically specified within the header). For example, the received packet can include an associated sequence number and controlling forwarding includes delaying forwarding of the packet when the identifier is indicative of in-order delivery and a packet with a previous sequence number has not received by the receiver.” emphasis added.); 
identifying that the PDCP layer is configured with the out-of-order delivery based on the PDCP configuration information (Callard, para. [0044], “As illustrated in FIG. 3, the method 300 includes receiving 310 a packet, or PDCP PDU, with an identifier, wherein the identifier is indicative of whether the packet is to be delivered in-order or not in-order. The method further includes controlling forwarding of the packet by the receiver, wherein controlling forwarding is based on the identifier. For example, in some instances controlling forwarding includes immediately forwarding the packet when the identifier is indicative of not in-order delivery. In some embodiments, the method further includes evaluating 320 the sequence number associated with the PDU (and typically specified within the header). For example, the received packet can include an associated sequence number and controlling forwarding includes delaying forwarding of the packet when the identifier is indicative of in-order delivery and a packet with a previous sequence number has not received by the receiver.” emphasis added. Id.); and 
processing a PDCP packet based on a result of identifying that the PDCP layer is configured with the out-of-order delivery (Callard, para. [0044], “As illustrated in FIG. 3, the method 300 includes receiving 310 a packet, or PDCP PDU, with an identifier, wherein the identifier is indicative of whether the packet is to be delivered in-order or not in-order. The method further includes controlling forwarding of the packet by the receiver, wherein controlling forwarding is based on the identifier. For example, in some instances controlling forwarding includes immediately forwarding the packet when the identifier is indicative of not in-order delivery. In some embodiments, the method further includes evaluating 320 the sequence number associated with the PDU (and typically specified within the header). For example, the received packet can include an associated sequence number and controlling forwarding includes delaying forwarding of the packet when the identifier is indicative of in-order delivery and a packet with a previous sequence number has not received by the receiver.” emphasis added.), 
wherein a header compression or a header decompression associated with a robust header compression (ROHC) are not configured, in case that the PDCP layer is configured with the out-of-order delivery (Park, sec. 4, “…We implemented "out-of-sequence delivery" in LTE link layer ”)
Callard et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Park et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein a header compression or a header decompression associated with a robust header compression (ROHC) are not configured, in case that the PDCP layer is configured with the out-of-order delivery (Park, sec. 4, “…We implemented "out-of-sequence delivery" in LTE link layer and measured TCP throughput of "in-sequence delivery" and "out-of-sequence delivery". […] The Robust Header Compression (ROHC) function at the PDCP sub-layer is disabled in the test. We repeated each test ten times and measured the average TCP throughput. Table 3 shows the test parameters.” Id.) The prior art disclosure and suggestions of Park et al. are for reasons of out-of-sequence delivery outperforming in-sequence delivery (Park, sec. 5, “…We propose "out-of­sequence delivery" in LTE link layer in order to decrease TCP RTT. From our test results, "out-of-sequence delivery" outperforms "in-sequence delivery". While "out-of-sequence delivery" makes LTE link layer design simpler, but its throughput gain is considerable to the extent of 30% in average and 58% in maximum from our test results.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of out-of-sequence delivery outperforming in-sequence delivery.
2. The method of claim 1, further comprising delivering a PDCP service data unit (SDU) generated based on the PDCP packet to an upper layer, regardless of an order of a count value of the delivered PDCP SDU, in case that the PDCP layer is configured with the out-of-order Callard, paras. [0044], [0064], “…It would be readily understood that on the receive side, for example, in an uplink (UL) scenario, the actions identified in FIGS. 5 and 6 would be reversed, (for example encryption would become decryption) and the arrows illustrated in these figures would point in the opposite direction. In some embodiments, the Count determination (for example the count Box) function can become the function in charge of in-order delivery. It is noted that one or more of the flow IDs may be representative of the flow not requiring in-order delivery. The reversal of the arrows, would result in the previously discussed reverse processes being performed in the reverse order, so that where the transmitter side process would start with the receipt of a PDCP SDU, the receiver side process would start with the reception of a PDCP PDU and end with the generation of a PDCP SDU.” emphasis added.)
6. A user equipment (UE) in a wireless communication system (Callard, FIG. 10), the UE comprising: a transceiver (Callard, FIG. 10, Id.); and a controller (Callard, FIG. 10, Id.) configured to: 
receive, from a base station via the transceiver, packet data convergence protocol (PDCP) configuration information including information indicating that a PDCP layer is configured with out-of- order delivery (Callard, para. [0044], Id.), 
identify that the PDCP layer is configured with the out-of- order delivery based on the PDCP configuration information (Callard, para. [0044], Id.), and 
process a PDCP packet based on a result of identifying that the PDCP layer is configured with the out-of-order delivery (Callard, para. [0044], Id.), 
wherein a header compression or a header decompression associated with a robust header compression (ROHC) are not configured, in case that the PDCP layer is configured with the out-of-order delivery (Park, sec. 4, Id. cf. Claim 1).
Callard et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Park et al. provides prior art disclosure and suggestions for the claimed invention, Park, sec. 4, Id.) The prior art disclosure and suggestions of Park et al. are for reasons of out-of-sequence delivery outperforming in-sequence delivery (Park, sec. 5, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of out-of-sequence delivery outperforming in-sequence delivery.
7. The UE of claim 6, wherein the controller is further configured to deliver a PDCP service data unit (SDU) generated based on the PDCP packet to an upper layer, regardless of an order of a count value of the delivered PDCP SDU, in case that the PDCP layer is configured with the out-of-order delivery (Callard, paras. [0044], [0064], Id. cf. Claim 2).
11. A method performed by a base station in a wireless communication system (Callard, FIG. 3, Id.), the method comprising: 
generating packet data convergence protocol (PDCP) configuration information including information indicating that a PDCP layer of a user equipment (UE) is configured with out-of-order delivery (Callard, para. [0044], Id.); and 
transmitting the PDCP configuration information to the UE (Callard, para. [0044], Id.), 
wherein a header compression or a header decompression associated with a robust header compression (ROHC) are not configured, in case that the PDCP layer is configured with the out-of-order delivery (Park, sec. 4, Id. cf. Claim 1).
Callard et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Park et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein a header compression or a header decompression associated with a robust header Park, sec. 4, Id.) The prior art disclosure and suggestions of Park et al. are for reasons of out-of-sequence delivery outperforming in-sequence delivery (Park, sec. 5, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of out-of-sequence delivery outperforming in-sequence delivery.
12. The method of claim 11, wherein a PDCP service data unit (SDU) generated based on a PDCP packet is delivered to a higher layer regardless of an order of a count value of the PDCP SDU, in case that the PDCP layer of the UE is configured with the out-of-order delivery (Callard, paras. [0044], [0064], Id. cf. Claim 2).
16. A base station in a wireless communication system (Callard, FIG. 10, Id.), the base station comprising: a transceiver (Callard, FIG. 10, Id.); and a controller (Callard, FIG. 10, Id.) configured to: 
generate packet data convergence protocol (PDCP) configuration information including information indicating that a PDCP layer of a user equipment (UE) is configured with out-of- order delivery (Callard, para. [0044], Id.), and 
transmit the PDCP configuration information to the UE via the transceiver (Callard, para. [0044], Id.), 
wherein a header compression or a header decompression associated with a robust header compression (ROHC) are not configured in case that the PDCP layer is configured with the out-of-order delivery (Park, sec. 4, Id. cf. Claim 1).
Callard et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Park et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein a header compression or a header decompression associated with a robust header Park, sec. 4, Id.) The prior art disclosure and suggestions of Park et al. are for reasons of out-of-sequence delivery outperforming in-sequence delivery (Park, sec. 5, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of out-of-sequence delivery outperforming in-sequence delivery.
17. The base station of claim 16, wherein a PDCP service data unit (SDU) generated based on a PDCP packet is delivered to a higher layer, regardless of an order of a count value of the PDCP SDU, in case that the PDCP layer of the UE is configured with the out-of-order delivery (Callard, paras. [0044], [0064], Id. cf. Claim 2).
Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Callard et al. (US 2018/0098241 A1) in view of Park et al. (“TCP Performance Degradation of In-Sequence Delivery in LTE Link Layer”, International Journal of Advanced Science and Technology, Vol. 37, December 2011), further in view of Kim et al. (US 2015/0215987 A1).
3. The method of claim 2, wherein delivering the PDCP SDU comprises omitting the header decompression associated with the ROCH before the PDCP SDU is delivered to the upper layer (Kim, paras. [0212], [0256], “As another operation of reordering PDCP PDUs according to an embodiment of the present disclosure, a method may be proposed, in which a bearer may be reconfigured from a single bearer to a multi-bearer, and the PDCP reception device may operate with the multi-bearer. In this embodiment, if a bearer is reconfigured from a single bearer to a multi-bearer, the UE may process in-sequence PDUs among the received PDCP PDUs into PDCP SDUs, and then deliver the PDCP SDUs to the upper layer, and may process out-of-sequence PDCP PDUs into half PDCP SDUs, and then store the half PDCP SDUs in the buffer until they are in sequence. Thereafter, if the PDCP PDUs stored in the buffer are in sequence, the UE may convert the half PDCP SDUs into PDCP SDUs and deliver the PDCP SDUs to the upper layer. The PDCP processing operation may include deciphering and header decompression, and the received PDCP PDUs may be converted into PDCP SDUs after going through the entire operation (deciphering and header decompression). Here, the term `half PDCP SDU` may refer to a packet obtained by applying only some of the PDCP processing operation to the PDCP PDU (e.g., a packet to which deciphering is applied, but header decompression is not applied). […] In the multi-bearer operation, since ROHC is not reset, it is not necessary for the UE to perform the operation of processing the packet received in duplicate to update the ROHC context. Therefore, the UE may immediately discard the PDCP PDU, if it is determined that the PDCP PDU is received in duplicate.” emphasis added.) The prior art disclosure and suggestions of Kim et al. are for reasons of efficiently transmitting and receiving data using a plurality of carriers in a mobile communication system (Kim, para. [0012], “Aspects of the present disclosure are to address at least the above-mentioned problems and/or disadvantages and to provide at least the advantages described below. Accordingly, an aspect of the present disclosure is to provide a method and apparatus for efficiently transmitting and receiving data using a plurality of carriers in a mobile communication system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons efficiently transmitting and receiving data using a plurality of carriers in a mobile communication system.
8. The UE of claim 7, wherein the controller is further configured to omit the header decompression associated with the ROCH before the PDCP SDU is delivered to the upper layer (Kim, paras. [0212], [0256], Id. cf. Claim 3).
Kim, paras. [0212], [0256], Id. cf. Claim 3).
18. The base station of claim 17, wherein the header decompression associated with the ROCH before the PDCP SDU is delivered to the upper layer is omitted (Kim, paras. [0212], [0256], Id. cf. Claim 3).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476